CLEMENS, Senior Judge.
The trial court sustained defendants’ motion to dismiss plaintiff’s petition to quiet title and she has appealed. We conclude the petition stated a cause of action.
In substance, plaintiff’s petition alleged: She and the defendants owned specifically described adjoining tracts of land; that defendants are claiming some title and interest in plaintiff’s land by encroaching upon and using a part thereof across the common boundary, the exact interest claimed by defendants being unknown but being adverse to plaintiff’s interest. Plaintiff prayed to quiet title to her described land. As said,the trial court — erroneously, we conclude— sustained defendants’ motion to dismiss plaintiff’s petition for failure to state a cause of action.
Rule 93.01, following § 527.150 1, RSMo 1969, states: “Any person claiming any title, estate or interest in real property . may institute an action against any person or persons having or claiming to have any title or estate or interest in such property
Defendants seek to uphold the trial court’s dismissal by arguing that the petition pleads “conclusion rather than facts” and fails to plead “any facts from which the court could determine that ‘encroachment’ had occurred.” To the contrary, we find plaintiff’s petition sufficient.
In Stock v. Schloman, 226 Mo.App. 234, 42 S.W.2d 61[4] (1930), the court upheld a petition in the general verbiage of the statute. The statute is to be liberally construed. Bailey v. Williams, 326 S.W.2d 115[7—10] (Mo.1959).
In Randall v. St. Albans Farm, Inc., 345 S.W.2d 220, l. c. 221 (Mo.1961), the trial court dismissed a quiet title petition which alleged plaintiff owned the described real estate and that defendants “claim some title, estate or interest to or in said premises; the nature and character of which is unknown to plaintiff and cannot be described herein, except that said claim is adverse and prejudicial to plaintiff.” In reversing the dismissal the court ruled: “The facts stated in this court were sufficient to state a claim upon which relief could be granted under Sec. 527.150, RSMo 1949.” The dismissed petition here was even more specific than in Randall and the trial court erred in dismissing it.
Reversed and remanded.
REINHARD, P. J., and GUNN and CRIST, JJ., concur.